Francis E. Sweeney, Sr., J.,
concurring in part and dissenting in part. This court has taken great strides recently in construing the public records law to ensure that records which belong to the people are open to the people without restriction. However, we could not have held as we did if the General Assembly had not provided such clear language in the law. Our job has always been to interpret the law as written. Today, we take one more step forward in this endeavor by overruling Northwood and holding that it is not necessary that a judgment actually be entered in the prevailing party’s favor before an award of attorney fees may be entered. I wholeheartedly agree with this decision. However, I part ways with the majority for its summary disposition on the issue of whether attorney fees are mandatory. I believe this court should revisit its decision in State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, paragraph two of the syllabus. In so doing, this court should decide that where the award of attorney fees is proper, they are also mandatory. I believe that this is the correct interpretation of R.C. 149.43 for the following reasons.
R.C. 149.43(C) provides:
“If a person allegedly is aggrieved by the failure of a governmental unit to promptly prepare a public record and to make it available to the person for inspection in accordance with division (B) of this section, or if a person who has requested a copy of a public record allegedly is aggrieved by the failure of a person responsible for it to make a copy available to the person in accordance with division (B) of this section, the person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit or the person responsible for the public record to comply with division (B) of this section and that awards reasonable attorney’s fees to the person that instituted the mandamus action. * * * ” (Emphasis added.)
A simple reading of the statute reveals that R.C. 149.43(C) clearly and unambiguously allows a prevailing party in an action under the Ohio Public Records Act to recover attorney fees.
However, in reaching its holding that attorney fees were not mandatory in Fox, the majority there likened a mandamus action pursuant to R.C. 149.43 to a taxpayer’s suit brought pursuant to R.C. 733.61. Then, despite the clear language of the statute, the majority set up a nebulous theory of public benefit and the creation of a fund. Later cases, in reliance on Fox, added the elements of lack of reasonableness and bad faith of the custodian. All these factors were to be considered, on a case-by-case basis. See, e.g., State ex rel. Mazzaro v. *176Ferguson (1990), 49 Ohio St.3d 37, 550 N.E.2d 464; State ex rel. Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 640 N.E.2d 174; State ex rel. Multimedia, Inc. v. Snowden (1995), 72 Ohio St.3d 141, 647 N.E.2d 1374. However, it was unnecessary to develop any of these tests. Again, the law must merely be interpreted as written. Thus, in reviewing the Fox decision and its progeny, I think their rationale should be rejected. Instead, I would adopt the position set forth in the dissenting opinion in Fox that R.C. 149.43(C) makes the award of attorney fees mandatory.
In reaching the correct conclusion, the dissent employed well-developed statutory construction principles and public policy considerations. The dissent considered the General Assembly’s actions in adding subsection (C) to R.C. 149.43 and repealing R.C. 149.99, which had provided for “a civil action to compel compliance” with R.C. 149.43 and had specified the penalty for a violation of R.C. 149.43. New subsection (C) clearly provides that a “person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit or the person responsible for the public record to comply with division (B) of this section and that awards reasonable attorney’s fees to the person that instituted the mandamus action.” (Emphasis added.) Fox, 39 Ohio St.3d at 113, 529 N.E.2d at 448 (Douglas, J., concurring in part and dissenting in part).
The dissent also considered and rejected the Fox majority’s conclusion that the award of attorney fees is discretionary because of the use of the word “may” in the statute. Instead, the dissent found the statutory language unambiguous:
“The word ‘may’ in this newly revised section does not modify the reasonable-attorney-fees language. The word ‘may’ only modifies the verbiage ‘commence a mandamus action.’ It was placed in the statute so there could be no further question that an allegedly aggrieved party could use the speedy remedy of mandamus, a course of action which had been prevented by a majority of this court in State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1987), 32 Ohio St.3d 327, 512 N.E.2d 1176.” Id.
The dissenting opinion believed that the Fox majority had overlooked the very precise language found in Section 5 of Am.Sub.S.B. No. 275, effective October 15, 1987,142 Ohio Laws, Part 1,1153, which provided:
“ ‘This act is hereby declared to be an emergency measure necessary for the immediate preservation of the public peace, health, and safety. The reason for the necessity is that, unless the effect of the recent decision of the Ohio Supreme Court in State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1987), 32 Ohio St.3d 323 [sic, 327] [512 N.E.2d 1176], is immediately superseded and a civil action for a writ of mandamus available in all courts with original jurisdiction reestablished as the remedy to enforce the Public Records Law, members of the general public could be denied access to public records in violation of the Public *177Records Law, and have no recourse other than to pursue an inadequate, statutorily prescribed remedy in the court of common pleas of injunctive relief, a forfeiture of $1,000, and a reasonable attorney’s fees award. Therefore, this action shall go into immediate effect.’” (Emphasis sic.) Id. at 113-114, 529 N.E.2d at 448.
Aside from the statutory history and the clear language of the statute, policy considerations also dictate that this is the just result. As noted by Justice Douglas:
“The theory of any public disclosure law is not that an individual is benefited but that the public as a whole is the beneficiary of the government’s business being open to the public. When a ‘public office’ refuses a legitimate and reasonable request to make available, pursuant to R.C. 149.43, public records, some individual or organization must be the catalyst to enforce the law. If we * * * prevent the recovery of reasonable attorney fees for those who seek to enforce the law on behalf of all of us, then truly those self-appointed surrogates will be ‘volunteers’ in every sense of the word and will find themselves burdened with heavy expenses which they must personally underwrite. There will be little incentive, except possibly for news-gathering organizations, to seek enforcement of the law which, in effect, defeats the very purpose of the law.” Id. at 112-113, 529 N.E.2d at 447.
By making the award of attorney fees discretionary, “the majority leaves an offending governmental unit with no reason to comply with the Act. Any such unit will be defended at the taxpayers’ expense since its attorney fees will be paid out of government funds. If the ‘public office’ loses and is not required to pay costs and reasonable attorney fees, then no penalty at all attaches since the General Assembly has repealed R.C. 149.99.” Id. at 114, 529 N.E.2d at 448.
I agree with all the concerns raised by the Fox dissenting opinion. Further, I recognize that one of the biggest obstacles facing the public in its requests for public records is that governmental agencies often refuse to turn over public records that should be produced. These governmental agencies take the position that the records belong to them, and not the public. Indeed, this is what happened here. Deputy Clerk Cloud testified at her deposition that she was not aware that Carroll was entitled to these records; instead, she thought she would be providing them to him “as a courtesy.” Cloud went so far as to testify to this view of the lawsuit: “I thought it was a bunch of bull crap that I basically had done my job, that I just thought it was a legal technicality that’s wasting a lot of everyone’s time. It really is unnecessary because I haven’t done anything wrong.” Such an attitude of ignorance cannot be condoned. In her position as a deputy clerk, she acts as a custodian of our records, and she is charged with knowledge of the law. If such ignorance results from inadequate training by a *178supervisor, that too cannot be condoned. Our government is its people and should be about serving them and not about serving itself.
For today’s holding I would provide a “bright line” test. If a person is refused public records that he has a right to obtain, that person has a statutory right to bring a mandamus action to enforce compliance. The act of filing the mandamus action is sufficient to entitle the person to the mandatory award of attorney fees set forth in the statute.
Because I do not believe that Northwood and Fox are in accord with the law of our state, as set forth in clear and unambiguous terms in R.C. 149.43(C), I would overrule Northwood in its entirety and the second paragraph of the syllabus in Fox. Accordingly, I would reverse the court of appeals and remand the cause for the allowance of reasonable attorney fees, including fees attributable to this appeal and to proceedings on remand.
Douglas and Resnick, JJ., concur in the foregoing opinion.